                    BEFORE THE UNITED STATES JUDICIAL PANEL ON
                            MULTIDISTRICT LITIGATION

__________________________________________
                                                        :
Johnson & Johnson Aerosol Sunscreen                     :      MDL No. 3015
Marketing Sales Practices and Products                  :
Liability                                               :
______________________________________________:

    PLAINTIFF JULIANNA BRIGLIO’S RESPONSE TO THE MOTION OF THE
JIMENEZ PLAINTIFFS FOR TRANSFER OF ACTIONS TO THE DISTRICT OF NEW
JERSEY PURSUANT TO 28 U.S.C. § 1407 FOR COORDINATED OR CONSOLIDATED
                      PRETRIAL PROCEEDINGS

          Plaintiff Briglio responds to the Jimenez Plaintiffs’ motion as follows:
          1.     Plaintiff Briglio admits the averments of paragraph 1 of the motion.

          2.     Plaintiff Briglio states that additional cases based on purchases of allegedly
                 defective Johnson & Johnson Consumer Inc. sunscreen containing benzene have
                 been filed, including three in the District of New Jersey.

          3.     Plaintiffs Briglio admits the averments of paragraph 3 of the motion.

          4.     Plaintiff Briglio admits the averments of paragraph 4 of the motion.

          5.     Plaintiff Briglio admits the averments of paragraph 5 of the motion.

          6.     Plaintiff Briglio admits the averments of paragraph 6 of the motion.

          7.     The motion is missing a paragraph 7.

          8.     Plaintiff Briglio admits the averments of paragraph 8 of the motion.

          9.     Plaintiff Briglio admits the averments of paragraph 9 of the motion.




{00221372 }
      10.    Plaintiff Briglio admits the averments of paragraph 10 of the motion.

Dated: August 19, 2021                              Respectfully submitted,


                                                    /s/ William E. Hoese
                                                    William E. Hoese
                                                    Craig W. Hillwig
                                                    Aarthi Manohar
                                                    KOHN, SWIFT & GRAF, P.C.
                                                    1600 Market Street, Suite 2500
                                                    Philadelphia, PA 19103
                                                    Telephone: (215) 238-1700
                                                    Facsimile: (215) 238-1968
                                                    whoese@kohnswift.com
                                                    chillwig@kohnswift.com
                                                    amanohar@kohnswift.com

                                                    Jonathan M. Jagher
                                                    D. Patrick Huyett
                                                    FREED KANNER LONDON
                                                      & MILLEN LLC
                                                    923 Fayette Street
                                                    Conshohocken, PA 19428
                                                    Telephone: (610) 234-6486
                                                    jjagher@fklmlaw.com
                                                    phuyett@fklmlaw.com

                                                    Katrina Carroll
                                                    CARLSON LYNCH
                                                    111 W. Washington Street
                                                    Suite 1240
                                                    Chicago, IL 60602
                                                    Telephone: (312) 750-1265
                                                    kcarroll@carlsonlynch.com

                                                    Attorneys for Plaintiff




                                          {00221372 }2
